Per Curiam.
A public highway was laid out across the lands of the relator. He took a general appeal from the decision of the commissioner to the township board without specifying any special reasons. The relator was ready to produce proofs before said board to show that no public necessity existed for the opening of said highway, and that the damages allowed were insufficient. The board declined to hear such proofs, for the reason that no special grounds for the appeal were stated therein.
The statute provides that such appeal shall be in writing, signed by the appellant, addressed to the township board, and filed with the township clerk, and that the *295board shall proceed, at the time and place specified in the notice to be given by the clerk, to hear the proofs and allegations of the parties, and may examine persons on oath in respect to the matter of such appeal. How. Stat. §§ 1302, 1303.
Respondent, in support of its contention, cites Tefft v. Hamtramck, 38 Mich. 558, and Tyler v. Township Board, decided February 25, 1891, but not reported. In these cases special grounds for the appeal were alleged in the notice, and we held that the appellants were limited to the grounds stated. These cases do not hold that the reasons for an appeal must he stated. It is a general rule of pleading that when one has stated the grounds of his complaint he will be limited to them.
Upon the appeal in this case two questions alone were open to the appellant: (1) The necessity; (2) the damages, if the necessity were found to exist. All irregularities, if any, were waived by the general appeal.
We think the statute clearly gives the right to such, an appeal.
The writ is granted.